NEGATIVE ACTIVE MATERIAL, LITHIUM SECONDARY BATTERY INCLUDING THE NEGATIVE ACTIVE MATERIAL, AND METHOD OF PREPARING THE NEGATIVE ACTIVE MATERIAL
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1 and 3-28 are pending, wherein claims 1 and 22 are amended and claims 7, 10-15 and 22-28 were previously withdrawn. Claims 1, 3-6, 8-9 and 16-21 are being examined on the merits in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites M in the lithium-containing oxide has two different scopes: 1) M comprises Si, Al, Ti, Mn, Ni, Cu, V, Zr, Nb, or a combination thereof; and 2) M is Si, Al, Ti, Zr, or combination thereof. The metes and bounds of the claim are not clearly set, which renders the claims indefinite.

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 8-9, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US 20160372753, hereafter Fukasawa) in view of Oh et al. (US 20200112019 A1, hereafter Oh).
Regarding claims 1 and 4, Fukasawa teaches a negative electrode active material comprising:
an active material core (composed of multiple particles indicated by 11, see Figs. 1-2); and
a composite coating layer (formed of 13 and 12) on a surface of the active material core (See Figs. 1-2), wherein the composite coating layer comprises a silicate compound (in layer 13), such as Mg2SiO4 ([0030]), and a first carbonaceous material (12, and at least [0021]).
Fukasawa teaches a coating layer of Mg2SiO4, but does not appear to specifically teach a lithium-containing oxide having an orthorhombic crystal structure, as claimed. However, in the same field of endeavor, Oh discloses a similar negative electrode active material, wherein a lithium silicate, such as Li2SiO3 ([0013], [0031]), can be coated on the surface of an active material core of the negative electrode active material (at least: [0011]). By virtue of the lithium silicate layer, it is possible to provide excellent initial efficiency while minimizing a structural collapse of the negative electrode active material (at least: [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed a coating layer of Li2SiO3 taught by Oh as an alternative to the Mg2SiO4 layer of Fukasawa, in order to provide excellent initial efficiency and minimize a structural collapse of the negative electrode active material (at least [0024], Oh).
Li2SiO3 satisfies Formula 1 as claimed. It is well settled that when a claimed product reasonably appears to be substantially the same as a product disclosed by the prior art, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), and the burden is on the applicant to prove that the prior art product does not necessarily or inherently possess characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden is on the applicant is the same. In re Spada, 911 F.2d 705,708 (Fed Cir. 1990); In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Since Fukasawa in view of Oh teaches the same composition of Li2SiO3 as claimed, the claimed orthorhombic crystal structure is reasonably expected. Applicant has the burden to provide evidence to show Li2SiO3 of Fukasawa in view of Oh does not have an orthorhombic structure.
An alternative rejection with respect to the claimed orthorhombic crystal structure is as follows:
Li2SiO3 satisfies Formula 1 as claimed. Further, since the Li2SiO3 formation of Fukasawa in view of Oh also involves a heat treatment as instantly disclosed (the instant specification discloses an orthorhombic crystal structure resulting from the heat treatment, see at least [0117] of PgPub), it is reasonably expected that Li2SiO3 of Fukasawa in view of Oh has an orthorhombic crystal structure. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 5, Fukasawa in view of Shinozaki teach the negative electrode active material of claim 1, wherein the first carbonaceous material comprises amorphous carbon ([0034], Fukasawa).
Regarding claim 6, Fukasawa in view of Shinozaki teach the negative electrode active material of claim 1, wherein in the composite coating layer, the lithium-containing oxide is dispersed in the first carbonaceous material (See Figs. 1-2, Fukasawa).
Regarding claim 8, Fukasawa in view of Shinozaki teach the negative electrode active material of claim 1, wherein the composite coating layer further comprise a crystalline silicon oxide ([0029], Fukasawa).
Regarding claim 9, Fukasawa in view of Shinozaki teach the negative electrode active material of claim 1, wherein the weight ratio of the amount of the composite coating layer to the active material core can be adjusted ([0036]). One of ordinary skill in the art would readily arrive at the instantly claimed weight ratio, since it involves merely ordinary capabilities of one skilled in the art.
Regarding claim 17, Fukasawa in view of Shinozaki teach the negative electrode active material of claim 1, wherein the active material core has a porous structure because of space present between particles 11 of the active material core (Figs. 1-2, Fukasawa).
Regarding claim 18, Fukasawa in view of Shinozaki teach the negative electrode active material of claim 1, and the instantly claimed limitation “the negative active material has a porosity which is greater than a porosity of a negative active material having a composite coating layer comprising a lithium-containing oxide which does not have the orthorhombic crystal structure” represents the property or characteristic of the negative active material as claimed. Since Fukasawa in view of Shinozaki teaches the same negative active material as claimed, the claimed property or characteristic is necessarily present. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (See MPEP § 2112.01).
Regarding claim 19, Fukasawa in view of Shinozaki teach the negative electrode active material of claim 17, wherein the composite coating layer is further disposed inside of the active material core having the porous structure (See Figs. 1-2, Fukasawa).
Regarding claim 21, Fukasawa in view of Shinozaki teach a lithium secondary battery comprising:
a negative electrode comprising the negative active material of claim 1, a positive electrode, and an electrolyte between the negative electrode and the positive electrode (See at least [0067]-[0068], Fukasawa).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa in view of Oh, as applied to claim 1 above, and further in view of Son et al. (US 20180083272 A1, hereafter Son).
Regarding claims 16 and 20, Fukasawa as modified teaches the negative active material of claim 1, but does not appear to teach the active material core comprising a porous silicon composite cluster as claimed.
In the same field of endeavor, Son discloses that the use of a porous silicon composite cluster as a negative active material can reduce or prevent volume expansion and disintegration of silicon, improve conductivity, volumetric capacity, energy density, and high-rate characteristics of a battery (See at least [0097], [0160], Son). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed the porous silicon composite cluster of Son as an alternative to the active material core of Fukasawa as modified in order to achieve advantages stated above.
Fukasawa as modified teaches the porous silicon composite cluster (11) (See Fig. 1A, and at least paragraphs [0070]-[0071], Son) comprising a core (1) and a shell (2), wherein the core comprises a porous silicon composite secondary particle (12) comprising an aggregate of two or more silicon composite primary particles (10), wherein the silicon composite primary particles comprise silicon, a silicon oxide disposed on the silicon ([0071]), and a first graphene (10a) disposed on the silicon oxide ([0071]), and wherein the shell comprises a second graphene (10b) disposed on the core ([0071]).
Fukasawa as modified teaches the negative active material has an average particle diameter of about 5 µm to about 50 µm (See Fig. 3: the about two layers of negative electrode active material 103 may have a thickness of 10 µm to 100 µm ([0061])), overlapping the instantly claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
As to the claimed specific surface area, Son further discloses that the specific surface area of the porous silicon composite cluster can be adjusted (See, e.g., Table 10), which suggests that the surface area of the negative electrode active material can be adjusted. One of ordinary skill in the art would readily be able to arrive at the claimed range of the specific surface area by adjusting the specific surface area of the porous silicon composite cluster through routine experimentation.

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive.
For the sole purpose of simplifying the response to Applicant’s argument, the Shinozaki reference has been removed from the rejections in this office action, and a new reference, the Oh reference, has been introduced in the rejections of this office action. Thus, the arguments in relation to the Shinozaki are moot.
Note that the removal of the Shinozaki reference does not imply that rejections relied on Shinozaki are improper. On the contrary, the examiner believes that the previous rejections are proper, and the Shinozaki reference may be employed in the future when necessary.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727